SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 15, 2010 COLONIAL BANKSHARES, INC. (Exact Name of Registrant as Specified in Charter) Federal0-51385 90-0183739 (State or Other Jurisdiction)(Commission File No.)(I.R.S. Employer Identification No.)of Incorporation) 2745 S. Delsea Drive, Vineland, New Jersey08360 (Address of Principal Executive Offices)(Zip Code) Registrant's telephone number, including area code: (856) 205-0058 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03. Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On April 15, 2010, the Board of Directors of Colonial Bankshares, Inc. (the “Registrant”) approved an amendment to Article II, Section 2 of the Registrant’s Bylaws to permit the Registrant to hold its 2010 annual meetings of stockholders within 188 days of the Registrant’s fiscal year end. Item 9.01.Financial Statements and Exhibits. (a) Not Applicable. (b) Not Applicable. (c) Not Applicable. (d) Exhibits. Exhibit No.Exhibit 3Text of amendment to Bylaws SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. COLONIAL BANKSHARES, INC. DATE: April 19, 2010 By:/s/ L. Joseph Stella, III L. Joseph Stella, III Executive Vice President and Chief Financial Officer
